REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from 17 November 2021 are persuasive. The following limitations in independent claim 1 including: “receiving a piece of Musical Instrument Digital Interface (MIDI) data corresponding to a song; obtaining a song identifier of the song: generating first melody information according to the MIDI data, the first melody information including first pitch information and first timing information corresponding to the first pitch information: storing the first melody information in association with the song identifier in a melody database,” “receiving a user unaccompanied-singing audio data set that is uploaded from one or more user terminals; extracting. by processing circuitry according to the apiece of user unaccompanied-singing audio data that is from the user unaccompanied-singing audio data set and associated with the song identifier, second melody information,” and “wherein the extracting the second melody information comprising: traversing the piece of user unaccompanied-singing audio data to obtain the second pitch information; performing note onset detection on the piece of user unaccompanied-singing audio data to obtain note onset timing information corresponding to the second pitch information as the second timing information. including determining the note onset timing information based on time and intensity information of frequency sub-bands of the piece of user unaccompanied-singing audio data: and combining the second pitch information and the note onset timing information into the second melody information” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168